Citation Nr: 1801668	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-11 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for service-connected iliotibial band syndrome of the left knee (a left knee disability).

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left hand disability, to include metallic foreign body of the left hand, left hand middle finger bump with pain over the distal interphalangeal (DIP) joint, and/or rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 2006 to February 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over this claim is currently with the RO in Buffalo, New York.

The Board notes that, in the April 2013 rating decision, the denials of service connection for a right knee condition and a left hand condition were confirmed and continued as no new and material evidence had been received since the June 2012 rating decision.  In this case, however, in May 2013 and July 8, 2013, respectively, the Veteran submitted timely Notices of Disagreement for the denials of service connection of the left hand condition and right knee condition in the June 2012 rating decision, of which the Veteran was notified in a July 18, 2012 letter.  As such, the June 2012 rating decision is the appropriate decision on appeal for the issues of service connection for a left hand disability and a right knee disorder, and the Board need not consider whether new and material evidence was received to reopen those issues in the instant matter.

The issues of a higher initial rating for a left knee disability and service connection for a left hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have, nor has he had at any time proximate to, or during the course of this appeal, a current diagnosis of a right knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection for a Right Knee Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is not currently diagnosed with any right knee disability.  Because the Veteran has no diagnosed right knee disability, it necessarily follows that there is no "chronic disease" under 38 C.F.R. § 3.309(a) for which the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service would be applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (West 2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.

The Veteran contends that he has had problems with the right knee since service, and he has particularly complained of right knee pain and swelling.  After review of the lay and medical evidence of record, the Board finds that the weight (preponderance) of the evidence is against a finding of a current right knee disability.  

The Veteran was afforded a VA general examination, to include the knees, in March 2013.  At that time, the Veteran was diagnosed with left knee iliotibial band syndrome.  The VA examiner did not render a diagnosis of any right knee disability.  Specifically, upon objective testing, the VA examiner concluded that the Veteran had a normal right knee examination.  In addition, VA treatment records associated with the electronic file are absent for a diagnosis of any right knee disability.

In this case, while the Veteran has competently complained of right knee pain and swelling, there is no current left knee "disability."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Although the Veteran has at least implicitly asserted that he experiences symptoms that are attributable to a diagnosis of a right knee disability, he is a lay person and, under the facts of this case, he does not have the requisite medical expertise to diagnose a right knee disability, or render an opinion as to the etiology of such symptoms claimed to be a right knee disability.  An opinion as to diagnosis and causation of a right knee disability involves making findings based on medical knowledge and clinical testing results, and the musculoskeletal system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

The Veteran has also not reported contemporaneous medical diagnoses by a competent source, and his symptoms (right knee pain and swelling) have not later been supported by diagnoses rendered by a medical professional.  See Jandreau, 492 F.3d at 1372.  Consequently, the Veteran's purported opinions relating the reported right knee pain and swelling to a diagnosis of a right knee disability are of no probative value.

In this case, the weight of the evidence is against finding a right knee disability at any point during the claim period, including prior to the filing of the claim for service connection.  For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a currently diagnosed right knee disability.  As the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  Because a current right knee disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship (nexus) between any current right knee disability and service.


ORDER

Service connection for a right knee disability is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeals of a higher initial rating for a left knee disability and service connection for a left hand disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (West 2012); 38 C.F.R. § 3.159(c), (d) (2017).

Initial Rating for a Left Knee Disability

The Veteran last underwent a VA examination of the service-connected left knee disability in a March 2013 VA general examination.  The fact that a VA examination is nearly five years old is not a valid basis, unto itself, to provide the Veteran with another VA examination of the service-connected disability.  In this case, however, since the last VA examination in March 2013, the Veteran has asserted that the service-connected left knee disability has worsened.  Specifically, in the July 2013 Notice of Disagreement, the Veteran stated that he also has swelling of the left knee, which was explicitly not noted in the March 2013 VA examination.  In light of the specific assertion of worsening since the last VA examination (in March 2013), a VA examination should be obtained to assist in determining the severity of the service-connected left knee disability.  See 38 C.F.R. § 3.159(c)(4); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination where the veteran specifically alleged the disability had increased in severity since the last examination two years earlier); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service Connection for a Left Hand Disability

The Veteran contends that he has pain, numbness, and discoloration of the left hand as a result of repetitive use during service.  He also contends that he has had left hand symptoms (pain) since service.

In a September 2011 report of medical history prior to separation, the Veteran reported that he had arthritis in the hands, it was hard to hold onto tools in cold weather, and he had pain in the hands when it is cold.  The examiner's summary associated with the September 2011 report of medical history prior to separation indicated that the Veteran had a family history of rheumatoid arthritis, and the Veteran recently reported worsening of hand pain specifically in cold weather.  The examiner recommended blood work and X-rays prior to separation; however, no subsequent blood work results or X-rays are associated with the service treatment records.

In March 2013, the Veteran was afforded a VA general examination, which included the hands.  At that time, the VA examiner indicated that there was a left hand middle finger bump with pain over the DIP joint.  Imaging studies of the left hand revealed a metallic foreign body (BB pellet) along the palmar soft tissue of the left hand adjacent to the third metacarpal bone.  While imaging studies of the left hand were performed and the VA examiner indicated that there was no degenerative or traumatic arthritis, the record is unclear as to whether the Veteran has rheumatoid arthritis manifesting in hand pain, numbness, and discoloration.  In addition, while the VA examiner diagnosed the Veteran with a metallic foreign body (BB pellet) along the palmar soft tissue of the left hand adjacent to the third metacarpal bone, the VA examiner did not opine as to the etiology of the left hand disability.  In this regard, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  As such, another VA examination should be obtained to assist in determining the whether the left hand disability, to include rheumatoid arthritis, if any, is related to the Veteran's active service.

Accordingly, the issues of a higher initial rating for a left knee disability and service connection for a left hand disability are REMANDED for the following actions:

1. Schedule a VA examination to assist in determining the current level of severity of the service-connected left knee disability.  The relevant documents in the electronic file should be made available to, and be reviewed by, the examiner.  

The VA examiner is asked to test the ranges of motion of the left knee in active motion, passive motion, as well as in weight-bearing, and nonweight-bearing.  If the VA examiner is unable to conduct the required testing, the VA examiner should explain why the required testing cannot be conducted.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. Schedule a VA examination to assist in determining the nature and etiology of any current left hand disability, to include a metallic foreign body of the left hand, left hand middle finger bump with pain over the DIP joint, and/or rheumatoid arthritis.  Following a review of all relevant evidence from the electronic file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing such as blood tests and X-rays, the VA examiner is asked to offer the following opinions:

a) Does the Veteran have rheumatoid arthritis manifesting in left hand pain, numbness, and discoloration?

If the Veteran does not have rheumatoid arthritis manifesting in left hand pain, numbness, and discoloration, the VA examiner should so state.

b) Is it as likely as not (a 50 percent probability or greater) that the left hand disability began during service or is related to active service from September 2006 to February 2012?

In rendering the opinion requested in paragraph 2b), the VA examiner should assume, as fact, that the Veteran 1) has current left hand diagnoses of a metallic foreign body of the left hand and left hand middle finger bump with pain over the DIP joint; and 2) complained of bilateral hand pain in September 2011 prior to service separation in February 2012.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After completion of the above and any additional development deemed necessary, readjudicate the issues of a higher initial rating for a left knee disability and service connection for a left hand disability in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


